108 U.S. 552 (1883)
EX PARTE HUNG HANG.
Supreme Court of United States.
Decided May 7th, 1883.
ORIGINAL.
Mr. Solicitor-General, Mr. Assistant Attorney-General Simons and Mr. Hall McAllister for the petitioner.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This is an application for a writ of habeas corpus for the purpose of an inquiry into the legality of the detention of the petitioner, Hung Hang, a subject of the Emperor of China, by *553 the chief of police, under a warrant for his arrest, issued by the police judge of the city and county of San Francisco, California, for a violation of an order or ordinance of the board of supervisors of such city and county, alleged to be in contravention of the Constitution and of a treaty of the United States.
It has long been settled that ordinarily this court cannot issue a writ of habeas corpus except under its appellate jurisdiction. Ex parte Bollman & Swartwout, 4 Cranch, 75; Ex parte Watkins, 7 Pet. 568; Ex parte Yerger, 8 Wall. 85; Ex parte Lange, 18 Wall. 163; Ex parte Parks, 93 U.S. 18; Ex parte Virginia, 100 U.S. 339; Ex parte Siebold, Ib. 371.
Section 751 of the Revised Statutes, which re-enacts a similar provision in the judiciary act of 1789 (sec. 14), gives this court authority to issue the writ, but except in cases affecting ambassadors, other public ministers, or consuls, and those in which a State is a party, it can only be done for a review of the judicial decision of some inferior officer or court. This petition presents no such case.
The writ is consequently denied.